Title: From George Washington to John Hancock, 4 October 1776
From: Washington, George
To: Hancock, John



Sir,
Haerlem October 4th 1776.

Before I knew of the late resolutions of Congress which you did me the honour to Inclose in your Letter of the 24th, and before I was favourd with the visit of your Comee, I took the liberty of giving you my Sentimts on several points which seem’d to be of Importance.
I have no doubt but that the Comee will make such report of the State & Condition of the Army as will induce Congress to believe, that nothing but the most vigorous exertions can put matters upon such a footing as to give this Continent a fair prospect of success—Give me leave to say Sir—I say it with due deference and respect, (and my knowledge of the Facts, added to the importance of the Cause, & the stake I hold in it, must justify the freedom) that your Affairs are in a more unpromising way than you seem to apprehend.
Your Army, as I mentioned in my last, is upon the eve of its political dissolution—True it is you have voted a larger one in lieu of it, but the Season is late, and there is a material difference between voting of Battalions and raising of Men. In the latter, there are more difficulties than Congress are aware of; which makes it my duty (as I have been informed of the prevailing Sentiment of this Army) to inform them, that unless the pay of the Officers (especially that of the Field Officers) is raised, the chief part of those that are worth retaining will leave the Service at the expiration of the present term; as the Soldiers will also, if some greater Incouragement is not offered them than Twenty Dollars, & one hundred Acres of Land.
Nothing less in my opinion, than a suit of Cloaths annually given to each Non-commissioned Officer & Soldier, in addition to the pay and bounty, will avail, and I question whether that will do, as the Enemy from the Information of one John Mash, who with Six others were taken by our Guards, are giving Ten pounds bounty for Recruits; and have got a Battalion under Majr Rogers nearly compleated upon Long Island.

Nor will less pay according to my judgment than I have taken the liberty of mentioning in the Inclosed estimate retain such Officers as we could wish to have continued. the difference pr Month in each Battalion will amount to better than one hundred pounds—to this may be added the pay of the Staff Officers, for it is presumable they will also require an augmentation; but being few in number, the Sum will not be greatly Increased by them, & consequently is a matter of no great moment; but it is a matter of no small Importance to make the several Offices desirable—When the pay & establishment of an Officer once become objects of Interested Attention, the Sloth, negligence, and even disobedience of Orders which at this time but too generally prevails, will be purged off—but while the Service is viewed with Indifference—while the Officer conceives that he is rather confering than receiving an obligation, there will be a total relaxation of all order and Discipline, and every thing will move heavily on, to the great detriment of the Service, and inexpressible trouble & vexation of the General.
The critical Situation of our Affairs at this time will justify my saying, that no time is to be lost in making of fruitless experiments—an unavailing tryal of a Month to get an Army upon the terms proposed, may render it impracticable to do it at all; and prove fatal to our cause; as I am not sure whether any rubs in the way of our Inlistments, or unfavourable turn in our Affairs, may not prove the Means of the Enemy Recruiting Men faster than we do—to this may be added the inextricable difficulty of forming one Corps out of another, and arranging matters with any degree of Order in the face of an Enemy, who are watching for advantages.
At Cambridge last year, where the Officers (and more than a sufficiency of them) were all upon the spot, we found it a work of such extreame difficulty to know their Sentiments (each having some terms to propose) that I despair’d once of getting the arrangemts compleated; and do suppose that at least a hundred alterations took place before matters were finally adjusted; what must it be then under the present regulation, where the Officer is to negociate this matter with the State he comes from, distant perhaps two or three hundred Miles—some of whom, without leave or license from me set out to make personal application

the moment the resolve got to their hands—what kind of Officers these are, I leave Congress to judge.
If an Officer of reputation (for none others should be applied to) is ask’d to stay what answer can he give, but in the first place, that he does not know whether it is at his option to do so—no provision being made in the Resolution of Congress even recommendatory of this Measure; consequently, that it rests with the State he comes from (surrounded perhaps with a variety of applications, and influenced probably by local Attachments) to determine whether he can be provided for or not. In the next place, if he is an Officer of Merit, and knows that the State he comes from is to furnish more Battalions than it at present has in the Service, he will scarcely, after two years faithful Services, think of continuing in the Rank he now bears when new Creations are to be made, and Men appointed to Offices (no ways superior in merit, and ignorant perhaps of Service) over his head. A Committee sent to the Army from each State may, upon the Spot, fix things with a degree of propriety & certainty; and is the only method I can see, of bringing matters to a decision with respect to the Officers of the Army; but what can be done in the meanwhile, towards the arrangement in the Country I know not—In the one case, you run the hazard of loosing yr Officers—in the other, of encountering delay, unless some method could be devised of forwarding both at the same Instant.
Upon the present Plan, I plainly forsee an intervention of time between the old & New Army, which must be filled with Militia (if to be had) with whom no Man, who has any regard for his own reputation can undertake to be answerable for Consequences—I shall also be mistaken in my conjectures, if we do not loose the most valuable Officers in this Army under the present mode of appointing them; consequently, if we have an Army at all, it will be composed of Materials not only entirely raw, but if uncommon pains is not taken, entirely unfit—and I see such a distrust & jealousy of Military power, that the Commander in chief has not an oppertunity even by recommendation, to give the least assurances of reward for the most essential Services. In a word such a cloud of perplexing Circumstances appear before me without one flattering hope, that I am thoroughly convinced

unless the most vigorous and decisive exertions are immediately adopted to remedy these Evils, that the certain and absolute loss of our Liberties will be the inevitable consequence, as one unhappy stroke will throw a powerful weight into the Scale against us, enabling Genl Howe to recruit his Army as fast as we shall ours, numbers being disposed, and many actually doing so already. Some of the most probable remedies, and such as experience has brought to my more intimate knowledge, I have taken the liberty to point out—the rest I beg leave to submit to the consideration of Congress.
I ask pardon for taking up so much of their time with my opinions, but I should betray that trust which they and my Country have reposed in me, were I to be silent upon a matter so extremely Interesting. with the most perfect esteem I have the honour to be their, and Yr Most Obedt & Most Hble Servt

Go: Washington

